Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Austin Cornejo, as administrator of the Estate of Jack Steven Cornejo, appeals from the district court’s order affirming the bankruptcy court’s order determining that the debt owed to the Estate as a result of the state court judgment for the wrongful death of Jack Cornejo was dis-chargeable in Brandon Paul Gotwalt’s bankruptcy case. We have reviewed the record and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cornejo v. Gotwalt, No. 1:08-cv-00730-CMH-TRJ (E.D. Va. filed Sept. 30, 2008; entered Oct. 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.